74566: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-46481: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74566


Short Caption:CLARK CTY. SCHOOL DIST. VS. BRYAN C/W 73856Court:Supreme Court


Consolidated:73856*, 74566Related Case(s):73856, 83557


Lower Court Case(s):Clark Co. - Eighth Judicial District - A700018Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:07/18/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantClark County School DistrictBrian D. Blakley
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Dan R. Waite
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentAimee HairrAllen LichtensteinJohn Houston Scott
							(Scott Law Firm)
						


RespondentEthan BryanAllen LichtensteinJohn Houston Scott
							(Scott Law Firm)
						


RespondentMary BryanAllen LichtensteinJohn Houston Scott
							(Scott Law Firm)
						


RespondentNolan HairrAllen LichtensteinJohn Houston Scott
							(Scott Law Firm)
						





Docket Entries


DateTypeDescriptionPending?Document


11/30/2017Filing FeeAppeal Filing Fee Waived.  State/County/Municipality.


11/30/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-41293




11/30/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-41303




12/01/2017Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:17-41418




12/07/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/21/14, 01/29/15, 02/17/16, 08/31/16, 07/19/17, 09/06/17. To Court Reporter: B. Griffiths.17-42109




01/31/2018Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.18-04289




02/14/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-06152




04/02/2018MotionFiled Appellant's Motion to Consolidate Cases. Nos. 73856/74566.18-12564




04/02/2018MotionFiled Stipulation for Extension to File Opening Brief.18-12571




04/02/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: May 2, 2018.18-12573




04/10/2018Order/ProceduralFiled Order Granting Motions to Consolidate.  Appellant's Single Opening Brief and Appendix due:  May 2, 2018.  Nos. 73856/74566.18-13593




05/03/2018MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix. Nos. 73856/74566.18-16839




05/10/2018Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: June 1, 2018. Nos. 73856/74566.18-17796




06/04/2018BriefFiled Appellant's Opening Brief. Nos. 73856/74566.18-21002




06/04/2018AppendixFiled Appellant's Appendix Volume 1. Nos. 73856/74566.18-21003




06/04/2018AppendixFiled Appellant's Appendix Volume 2. Nos. 73856/74566.18-21004




06/04/2018AppendixFiled Appellant's Appendix Volume 3. Nos. 73856/74566.18-21005




06/04/2018AppendixFiled Appellant's Appendix Volume 4. Nos. 73856/74566.18-21006




06/04/2018AppendixFiled Appellant's Appendix Volume 5. Nos. 73856/74566.18-21007




06/04/2018AppendixFiled Appellant's Appendix Volume 6. Nos. 73856/74566.18-21009




06/04/2018AppendixFiled Appellant's Appendix Volume 7. Nos. 73856/74566.18-21010




06/04/2018AppendixFiled Appellant's Appendix Volume 8. Nos. 73856/74566.18-21012




06/04/2018AppendixFiled Appellant's Appendix Volume 9. Nos. 73856/74566.18-21013




06/12/2018MotionFiled Stipulation to Extend Due Date of Respondents' Brief (Answering).18-22304




06/21/2018Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: September 4, 2018. Nos. 73856/74566.18-23708




09/05/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.18-34505




09/05/2018BriefFiled Respondents' Answering Brief.18-34639




10/05/2018MotionFiled Stipulation for Extension to File Reply Brief.18-39200




10/05/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief due: November 5, 2018. Nos. 73856/74566.18-39214




11/06/2018MotionFiled Appellant's Motion for Extension of Time to File Reply Brief. Nos. 73856/74566. (SC)18-902997




11/15/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  December 5, 2018.  Nos. 73856/74566.  (SC)18-904233




12/06/2018MotionFiled Appellant's Motion for Extension to File Reply Brief. Nos. 73856/74566. (SC)18-907243




12/07/2018MotionFiled Respondents' Response to Appellant's Second Motion for an Extension of Time to file its Reply Brief. Nos. 73856/74566. (SC)18-907464




12/17/2018MotionFiled Appellant's Reply in Support of "Motion for Extension of Time to File Reply Brief."  Nos. 73856/74566. (SC)18-908981




12/27/2018Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  January 4, 2019.  Nos. 73856/74566.  (SC)18-910574




01/07/2019BriefFiled Appellant's Reply Brief. Nos. 73856/74566. (SC)19-00817




01/07/2019Notice/IncomingFiled Appellant's Rule 28(f) Pamphlet. Nos. 73856/74566. (SC)19-00838




01/07/2019AppendixFiled Appellant's Supplemental Appendix Volume 10. Nos. 73856/74566. (SC)19-00839




01/07/2019Case Status UpdateBriefing Completed/To Screening. Nos. 73856/74566. (SC)


06/03/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Thursday, July 18, 2019, at 4:00 p.m. for 30 minutes in Las Vegas. (SC)19-23986




07/08/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-28910




07/18/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. (JH/LS/AS)(SC)


06/16/2020BriefFiled Appellant's Supplemental Authorities. (SC)20-22524




12/24/2020Opinion/DispositionalFiled Authored Opinion.  "Reversed and remanded with instructions."  Author:  Silver, J.;  Majority:  Hardesty/Stiglich/Silver, JJ.  SNP19-JH/LA/AS  136 Nev. Adv. Opn. No. 82.  Nos. 73856/74566.  (SC)20-46481




01/22/2021RemittiturIssued Remittitur. (SC)21-01896




01/22/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/05/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 25, 2021. Nos. 73856/74566. (SC)21-01896





Combined Case View